Citation Nr: 0622066
Decision Date: 07/26/06	Archive Date: 01/31/07
DOCKET NO. 04-34 367                        DATE JUL 26 2006

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

THE ISSUE

Whether new and material evidence has been submitted to reopen the appellant's claim for entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1978 to November 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2003 rating decision.

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

1. The evidence of record at the time of the prior rating decisions in January 1993, November 1996, July 1999, and June 2000 failed to show that the veteran's left knee condition was related to service.

2. Evidence submitted since June 2000 is so significant that it must be considered in order to fairly decide the veteran's claim.

CONCLUSION OF LAW

1. The January 1993, November 1996, July 1999, and June 2000 rating decisions are final.

2. New and material evidence has been submitted since June 2000, and the claim is reopened. 38 U.S.C.A. §§ 5108,7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2001).

- 2 



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to service connection for a left knee condition was initially denied by a January 1993 rating decision on the grounds that the record failed to show a basis for service connection for a left knee disorder. While the rating sheet in question indicates that the rating was made in January 1992, the 1992 date appears to be in error as the rating sheet references medical treatment records dated through April 1992 and as the notice letter accompanying the rating decision was dated in January 1993. The decision noted that the veteran's service medical records were not available.

Rating decisions are final if not appealed. Appeals are initiated by a notice of disagreement. The January 1993 rating decision addressed two service connection claims. In April 1993, the RO received correspondence from the veteran asking that "this be considered as my official Notice of Disagreement on your decision concerning my claim for service connected disability." While the correspondence was stamped "Notice of Disagreement Received", apparently by the RO, the signature and date portions of the stamp were left blank. Instead, the RO wrote the veteran later that month and informed him that his correspondence was not a valid notice of disagreement because it did not indicate the specific determinations with which he disagreed. VA regulations require that if the veteran was notified that an adjudicative determination was made on more than one issue, "the specific determinations with which the claimant disagrees must be identified." 38 C.F.R. § 20.201 (2005).

Appellants have one year from the date of the notification of the denial to file a notice of disagreement. 38 C.F.R. § 20.302 (2005). The veteran was informed of the time frame within which he could file a proper notice of disagreement with regard to the January 1993 rating decision, and he was also informed that he could appeal the RO's decision which found that a valid notice of disagreement had not been filed. There is no indication in the record that the veteran thereafter filed a valid notice of disagreement within the time frame remaining to appeal the January 1993 decision. There is also no indication in the record that the veteran attempted

 



to appeal the RO's decision which found that a valid notice of disagreement had not been filed. The veteran did respond to correspondence from VA regarding his Reserve status; however, that document cannot be construed as a valid notice of disagreement as it does express disagreement, let alone identify with specificity the determinations with which he disagreed; Accordingly, the January 1993 rating decision became final.

In October 1995, the veteran requested to know the "status" of his service connection claim. That correspondence was considered a request to reopen. Thereafter, a November 1996 rating decision denied reopening the claim of service connection for a left knee disorder. The veteran filed a timely notice of disagreement in May 1997, and was issued a statement of the case in June 21, 1997. In August 1997, the veteran requested that the RO "reopen" his claim and consider certain service medical records. The Board does not consider this correspondence to be a valid substantive appeal as it does not contain the information provided in a VA Form 9 or its equivalent. Specifically, the August 1997 correspondence does not set out specific errors pertaining to the November 1996 decision.

In October 1997, the RO issued a supplemental statement of the case on another issue, referenced the June 1997 statement of the case, and advised the veteran that he still needed to file a substantive appeal or else his record would be closed. Thereafter, in April 1998, he again requested consideration of certain service medical records. However, the April 1998 correspondence, even if construed as a substantive appeal, is not timely with regard to perfecting the November 1996 rating decision. 38 C.F.R. § 20.302(b) (2005).

The veteran did file a VA Form 9 in July 1998; however, that correspondence was not timely. The RO so notified the veteran in a December 1998 letter. Accordingly, the November 1996 rating decision which denied the claim to reopen the left knee claim is also final.

The veteran filed a claim to reopen the left knee claim in February 1999 which was denied in an unappealed July 1999 rating decision. He thereafter attempted to reopen the claim in March 2000 which was again denied in an unappealed June

- 4



2000 rating decision. Accordingly, the July 1999 and June 2000 rating decisions which denied claims to reopen the left knee claim are also final.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R.§§ 3.104, 20.302, 20.1103 (2005). New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

The veteran filed the present claim in May 2001. The evidence of record at the time of the latest denial of the claim in June 2000 included medical records showing post-service treatment of the veteran's left knee. The evidence submitted since June 2000 includes the veteran's testimony that in 1980 he was hospitalized and underwent left knee surgery at Tripler Army Hospital for treatment of his left knee; numerous post service treatment records; and a VA examination report from February 2003 indicating that the veteran has degenerative joint disease of the left knee, secondary to trauma, as well as a scar on the left lateral aspect of the left knee.

The Board finds that the testimony about his knee injury and subsequent treatment, including surgery, in service, combined with the medical evidence showing that the veteran has a knee scar is sufficiently significant that it must be considered in order. to fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).

Accordingly, new and material evidence having been submitted, the claim of entitlement to service connection for a left knee condition is reopened.

ORDER

New and material evidence having been submitted, the previously denied c1aimof entitlement to service connection for a left knee disability is reopened.

- 5 



REMAND

The veteran asserted at his hearing before the Board that-he injured his left knee during service in either December 1979 or January 1980 and that he was hospitalized at Tripler Army Hospital in Hawaii, where he reported being treated for roughly a month. The veteran indicated that the hospitalization was in January 1980.

In a May 2001 letter, Tripler Army Medical Center indicated that medical records from 1978/1980/1982 had been retired to St. Louis, Missouri. While several attempts have been made to acquire the veteran's service medical records, the additional testimony by the veteran may allow a more precise search.

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) at 9700 Page Ave., St. Louis, MO 63132, and request a search of the Tripler Army Hospital/Medical Center clinical records from December 1979 through January 1980 relative to the veteran's inpatient treatment for the left knee. The veteran's Social Security number should be provided in the request for records.

2. The RO should notify the claimant that he should provide any pertinent evidence in his possession, and that, should service connection for the claimed disability be awarded, a schedular or extraschedular disability rating will be determined by applying relevant diagnostic codes in the rating schedule, found in title 38, Code of Federal Regulations, to provide a disability rating from 0% to as much as 100% (depending on the disability involved) based on the nature of the symptoms of the condition for which disability compensation is being sought, their

- 6



severity and duration, and their impact upon employment. That notice must-also provide examples of the types of medical and lay evidence that the claimant could submit (or ask VA to obtain) that are relevant to establishing a disability-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing exceptional circumstances relating to the disability. The RO must also notify the claimant that the effective date of an award of service connection and any assigned disability rating(s) will be determined based on when VA receives the claim, when the evidence that establishes the basis for a disability rating that reflects that level of disability was submitted.

3. Thereafter, the claim should be readjudicated. If the benefit sought is not granted, the veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate opportunity to respond before returning the record to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 7 



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

M.C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

- 8 



